DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 1, 2022 has been entered.

 Response to Amendment
The amendment filed February 1, 2022 has been entered.  Claims 3, 5, 6, 14, and 20-22 are cancelled, leaving claims 1, 2, 9-13, 15, and 17-19 pending in this application. 
The amendments to the claims have overcome the rejection to the claims under 35 U.S.C. 112, as identified in the prior office action mailed November 2, 2021.

Allowable Subject Matter
Claims 1, 2, 9-13, 15, and 17-19 allowed.
The following is an examiner’s statement of reasons for allowance:
The allowable subject matter identified in claim 3, the recitation of three memories storing different information and in particular the execution of the setting program from the third memory in order to read the data indicating an operation mode from the second memory, has been incorporated into claims 1 and 19.  Examiner notes that while the amendments to the claims have adjusted the scope of the claims, a reconsideration of the claims find that the identified allowable subject matter is still recited.  An updated search of the art did not yield a reference that could render the allowable subject matter obvious.  Consequently, the claims are considered allowed for the same reasons identified in the prior office action. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (US 2015/0134943) is noticeable for executing multiple loaders in order to launch an image file environment, which is similar to reading multiple data in order to load a boot program; however, it is understood that the multiple loaders of Lee are duplicates of each other, rather than separate programs/data as required in the third/second memories of the instant claim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON D HO whose telephone number is (469)295-9093. The examiner can normally be reached Mon-Thur 9:00-6:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.D.H./Examiner, Art Unit 2139     

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139